NORWOOD FINANCIAL CORP HOLDS ANNUAL MEETING OF STOCKHOLDERS FOR IMMEDIATE RELEASE – May 10, 2011 HONESDALE – The 140th Annual Meeting of Stockholders of Norwood Financial Corp (Nasdaq-NWFL), Parent Company of Wayne Bank was held on Tuesday, April 26th at the Company’s headquarters in Honesdale. Business conducted at the Annual Meeting included remarks by Chairman of the Board John E. Marshall, who chaired the meeting, the re-election of company directors Daniel J. O’Neill and Dr. Kenneth A. Phillips, a non-binding vote to approve executive compensation, a non-binding vote on the frequency of votes on executive compensation and reports to stockholders from President and Chief Executive Officer Lewis J. Critelli and Senior Vice President and Chief Financial Officer William Lance. Chairman Marshall welcomed stockholders and introduced the Directors and Executive Officers seated at the head table.He then turned the meeting over to Mr. Critelli, who conducted the formal business portion of the meeting. Mr. Lance provided stockholders with a detailed report of the Company’s financial results for 2010.Among the highlights of the Company’s performance in 2010 cited by Mr. Lance was an increase in total assets to $537 million as of December 31, 2010, a record level of net income which totaled $7.3 million, and a nineteenth consecutive year for an increase in cash dividends.Mr. Lance also cited key ratios such as a net interest margin of 4.04% and an efficiency ratio of 51.6% as major determinants of the Company’s success in 2010. Mr. Critelli’s address included the results for the first quarter of 2011 and a summary of plans for the remainder of the year.Mr. Critelli noted that first quarter earnings of $1,660,000 and earnings per share (diluted) were $.60 compared to the $.65 per share in the first quarter of 2010.Total assets were $531 million as of March 31, 2011, with total loans outstanding of $350 million, deposits of $397 million and stockholders’ equity at $69 million.Mr. Critelli commented on the current economic condition and the banking regulatory environment.Mr. Critelli updated stockholders on the Bank’s technology initiatives, principally the implementation of new information technology systems.He also reviewed the pending acquisition of North Penn Bancorp which is scheduled to close on May 31, 2011. At the Bank’s annual reorganization meeting, the following officers were appointed for the ensuing year. John E. Marshall Chairman of the Board Lewis J. Critelli President & Chief Executive Officer Edward C. Kasper Executive Vice President, Secretary & Senior Loan Officer- Corporate Bank Kenneth C. Doolittle Executive Vice President William S. Lance Senior Vice President , Chief Financial Officer and Treasurer John H. Sanders Senior Vice President-Retail Bank Joseph A. Kneller Senior Vice President, Assistant Treasurer & Assistant Secretary John Carmody Senior Vice President William J. Henigan, Jr. Senior Vice President Karyn Batzel Vice President Robert J. Behrens Vice President and Loan Review Officer Ryan French Vice President Joann Fuller Vice President Karen Gasper Internal Auditor and Vice President Carolyn K. Gwozdziewycz Vice President and Community Office Manager Sandra Halas Vice President Nancy A. Hart Vice President, Controller, AssistantTreasurer and Assistant Secretary Raymond Hebden Vice President Jennifer Jaycox Vice President & Loan Operations Manager William R. Kerstetter Vice President Kelley J. Lalley Vice President, Assistant Secretary Linda Moran Vice President Mary Alice Petzinger Vice President & Community Office Manager Mark W. Ranzan Vice President Barbara A. Ridd Vice President and Assistant Secretary Gary H. Sipe Vice President Eli Tomlinson Vice President Diane Wylam Vice President & Senior Trust Officer Marianne Glamann Assistant Vice President & Community Office Manager Wendy L. Davis Community Office Manager Jill Hessling Community Office Manager Teresa Melucci Community Office Manager Sandra Mruczkewycz Community Office Manager Rossie Demorizi-Ortiz Community Office Manager Laurie J. Bishop Assistant Community Office Manager Diane L. Richter Assistant Community Office Manager Jessica Santiago Assistant Community Office Manager Toni Stenger Assistant Community Office Manager Thomas Kowalski Resource Recovery Manager Julie Kuen Electronic Banking Officer Sarah Rapp Human Resources Officer Doreen A. Swingle Residential Mortgage Lending Officer Norwood Financial Corp, through its subsidiary Wayne Bank, operates eleven offices in Wayne, Pike and Monroe Counties.The Company’s stock is traded on the Nasdaq Market, under the symbol, “NWFL”. The Private Securities Litigation Reform Act of 1995 contains safe harbor provisions regarding forward-looking statements.When used in this discussion, the words “believes”, “anticipates”, “contemplates”, “expects”, and similar expressions are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those projected.Those risks and uncertainties include changes in federal and state laws, changes in interest rates, risks associated with the proposed acquisition of North Penn Bancorp, the ability to control costs and expenses, demand for real estate and general economic conditions.The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Contact: Linda Moran Vice President NORWOOD FINANCIAL CORP 570-253-1455 www.waynebank.com
